—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered March 1, 1999, which, upon renewal, conditionally granted plaintiffs motion to restore the action to the trial calendar, unanimously affirmed, without costs.
Under the circumstances at bar, the motion court’s determination to restore the action to the trial calendar conditionally was a proper exercise of discretion (see, Ronsco Constr. Co. v 30 E. 85th St. Co., 219 AD2d 281, 283-284; Nicholos v Cashelard Rest., 249 AD2d 187, 189). We have considered defendants’ remaining arguments and find them unavailing. Concur— Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.